UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OWEN ODDMAN, a/k/a Owen Odman, a/k/a Charles Llewlyn, a/k/a
Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:96-cr-00053-MR-1)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Owen Oddman, Appellant Pro Se.   Jill Westmoreland Rose, United
States Attorney, Elizabeth Margaret Greenough, Adam Christopher
Morris, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina; Richard Lee Edwards, Amy Elizabeth Ray, Assistant
United   States  Attorneys,  Asheville,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Owen Oddman appeals from the district court’s order denying

relief on his motion to correct the record, Fed. R. Crim. P. 36,

which the court construed, in part, as a 28 U.S.C. § 2255 (2012)

motion.     To the extent that the district court denied relief on

Oddman’s Rule 36 motion, we affirm for the reasons stated by the

district court.          United States v. Oddman, No. 4:96-cr-00053-MR-1

(W.D.N.C. Apr. 5, 2016; Apr. 22, 2016).

     To    the      extent     that      Oddman       seeks    to    appeal       the    district

court’s order denying relief on § 2255 motion, the order is not

appealable       unless        a    circuit          justice        or     judge        issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable            jurists    would          find     that     the

district       court’s      assessment      of        the    constitutional            claims     is

debatable      or     wrong.        Slack    v.       McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion       states    a    debatable



                                                 2
claim of the denial of a constitutional right.                 Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Oddman has not made the requisite showing.              Accordingly, we deny

a   certificate     of   appealability     and   dismiss     the   appeal.      We

dispense     with    oral   argument     because      the    facts   and     legal

contentions    are   adequately   presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                       3